

115 HR 2310 IH: Faith in Health Savings Accounts Act of 2017
U.S. House of Representatives
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2310IN THE HOUSE OF REPRESENTATIVESMay 3, 2017Mr. Kelly of Pennsylvania (for himself, Mr. Peterson, Mr. Sam Johnson of Texas, Ms. Jenkins of Kansas, Mr. Renacci, Mr. Smith of Nebraska, Mrs. Walorski, Mr. Bishop of Michigan, Mr. Schweikert, Mr. Posey, Mr. Hultgren, Mr. Tipton, Mr. King of Iowa, Mr. Walberg, Mr. Rothfus, Mr. Fortenberry, Mr. Weber of Texas, Mr. Palazzo, Mr. Flores, Mr. Moolenaar, Mr. Carter of Georgia, Mr. LaMalfa, Mr. Yoder, Mr. Lamborn, Mr. Jones, Mr. Franks of Arizona, Mr. Blum, Mr. Webster of Florida, Mr. Bost, Mr. Hudson, Mr. Brat, Mr. Gohmert, Mr. Palmer, Mr. Babin, Mr. Johnson of Ohio, Mr. Gibbs, Mr. Cramer, Mr. Young of Alaska, Mr. Loudermilk, Mr. Roskam, Mr. Barletta, and Mr. Smith of Missouri) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make members of health care sharing ministries
			 eligible to establish health savings accounts.
	
 1.Short titleThis Act may be cited as the Faith in Health Savings Accounts Act of 2017.2.Members of health care sharing ministries eligible to establish health savings accounts (a)In generalSection 223 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (i)Application to health care sharing ministriesFor purposes of this section, membership in a health care sharing ministry (as defined in section 5000A(d)(2)(B)(ii)) shall be treated as coverage under a high deductible health plan..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			